Order entered January /1,2013




                                              In The
                                    QCourt of ~peals
                           jfiftb 1!\istrid of -atexas at 1!\allas
                                       No. 05-11-01149-CR

                       GEORGDAN JERMAINE WILSON, Appellant

                                                v.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th J udiciaJ District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F09-14866-M

                                            ORDER

       Before the Court is the motion of appellant's attorney to permanently abate this appeal

due to the death of appellant. Counsel states she did not learn of appellant's death until after the

Court issued its opinion. Attached to the motion is a certificate from the Texas Department of

State Health Services certifying a death record was filed for appellant. The Court's mandate has

not yet issued.

        Accordingly, pursuant to Texas Rule of Proce

ABATE this appeal.